          Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 1 of 22




 1   TOSTRUD LAW GROUP, P.C.
 2   1925 Century Park East, Ste. 2100
     Los Angeles, CA. 90067
 3   Tel: (310) 278-2600
     Fax: (310) 278-2640
 4
     Email: jtostrud@tostrudlaw.com
 5
     Counsel for Plaintiff
 6
     [Additional Counsel on Signature Page]
 7
 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
10   SCOTT GALBIATI, Derivatively on Behalf
     of ALPHABET, INC.,                           Case No.: 4:19-cv-1063
11
                             Plaintiff,
12                                                VERIFIED SHAREHOLDER
     v.                                           DERIVATIVE COMPLAINT
13
     LARRY PAGE, SERGEY BRIN, ERIC E.
14   SCHMIDT, L. JOHN DOERR, ROGER W.
     FERGUSON, JR., DIANE B. GREENE,              JURY TRIAL DEMANDED
15   JOHN L. HENNESSY, ANN MATHER,
16   ALAN R. MULALLY, SUNDAR PICHAI,
     and K. RAM SHRIRAM,
17
                             Defendants,
18
     -and-
19
     ALPHABET, INC., a Delaware corporation,
20
21                           Nominal Defendant.

22   ______________________________________

23
24
25
26
27
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 2 of 22



             Plaintiff Scott Galbiati (“Plaintiff”), by and through his undersigned counsel, derivatively
 1
 2   on behalf of Nominal Defendant Alphabet, Inc. (“Alphabet” or the “Company”), submit this

 3   Verified Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations are based
 4
     upon his personal knowledge as to himself and his own acts, and upon information and belief,
 5
     developed from the investigation and analysis by Plaintiff’s counsel, including a review of
 6
 7   publicly available information, including filings by Alphabet with the U.S. Securities and

 8   Exchange Commission (“SEC”), press releases, news reports, analyst reports, investor conference
 9   transcripts, publicly available filings in lawsuits, and matters of public record.
10
                                        NATURE OF THE ACTION
11
             1.     This is a shareholder derivative action brought in the right, and for the benefit, of
12
13   Alphabet against certain of its officers and directors seeking to remedy Defendants’ breach of

14   fiduciary duties that have caused substantial harm to Alphabet.            Plaintiff seeks to remedy
15   Defendants’ violations of state and federal law during the relevant period that have caused and
16
     continue to cause substantial monetary losses to Alphabet and other damages, including damages
17
     to its reputation and goodwill.
18
19                                     JURSIDICTION AND VENUE

20           2.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of
21
     1934 (the “Exchange Act”), this Court has jurisdiction over the claims asserted herein for
22
     violations of sections 10(b) and 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated
23
24   thereunder. This Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. §

25   1367.
26           3.     This Court has jurisdiction over each defendant named herein because each
27
     defendant is either a corporation that conducts business in and maintains operations in this District
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                      -1-
          Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 3 of 22



     or is an individual who has sufficient minimum contacts with this District to render the exercise of
 1
 2   jurisdiction by the District courts permissible under traditional notions of fair play and substantial

 3   justice.
 4
                4.   Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (i)
 5
     Alphabet maintains its principal place of business in this District; (ii) one or more of the
 6
 7   defendants either resides in or maintains executive offices in this District; (iii) a substantial portion

 8   of the transactions and wrongs complained of herein, including Defendants’ primary participation
 9   in the wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of
10
     fiduciary duties owed to Alphabet, occurred in this District; and (iv) Defendants have received
11
     substantial compensation in this District by doing business here and engaging in numerous
12
13   activities that had an effect in this District.

14                                                     PARTIES
15   Plaintiff
16
                5.   Plaintiff Scott Galbiati is a current owner of Alphabet stock and has held the stock
17
     during the time of Defendants’ continuous wrongful course of conduct alleged herein. Plaintiff
18
19   will fairly and adequately represent the interests of the shareholders in enforcing the rights of the

20   Company.
21
     Nominal Defendant
22
                6.   Nominal Defendant Alphabet, Inc. is incorporated in Delaware, and the
23
24   Company’s principal executive offices are located at 1600 Amphitheatre Parkway Mountain View,

25   CA 94043. Alphabet’s securities trade on the NASDAQ under the ticker symbol “GOOG.”
26   Alphabet is a collection of businesses -- the largest of which is Google. The Company’s largest
27
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                         -2-
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 4 of 22



     source of cash provided by its operations are advertising revenues generated by Google properties
 1
 2   and Google Network Members’ properties.

 3   Director Defendants
 4
            7.     Defendant Larry Page (“Page”) was, at all relevant times, the Chief Executive
 5
     Officer, Co-Founder and Director of the Company. Defendant Page is a member of the Executive
 6
 7   Committee.

 8          8.     Defendant Sergey Brin (“Brin”) was, at all relevant times, the President, Co-
 9   Founder and Director of the Company. Defendant Brin is a member of the Executive Committee.
10
            9.     Defendant Eric E. Schmidt (“Schmidt”) was, at all relevant times, a Technical
11
     Advisor and Director of the Company.        Defendant Schmidt is the Chair of the Executive
12
13   Committee.

14          10.    Defendant L. John Doerr (“Doerr”) was, at all relevant times, a Director of the
15   Company.
16
            11.    Defendant Roger W. Ferguson, Jr. (“Ferguson”) was, at all relevant times, a
17
     Director. Defendant Ferguson is a member of the Audit Committee.
18
19          12.    Defendant Diane B. Greene (“Greene”) was, at all relevant times, a Senior Vice

20   President, Chief Executive Officer of Google Cloud, and Director of the Company.
21
            13.    Defendant John L. Hennessy (“Hennessey”) was, at all relevant times, Chairman
22
     of the Board of the Company. Defendant Hennessy is a member of the Nominating and Corporate
23
24   Governance Committee.

25          14.    Defendant Ann Mather (“Mather”) was, at all relevant times, a Director of the
26   Company. Defendant Mather is the Chair of the Audit Committee.
27
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                   -3-
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 5 of 22



            15.      Defendant Alan R. Mulally (“Mulally”) was, at all relevant times, a Director of the
 1
 2   Company. Defendant Mulally is a member of the Audit Committee.

 3          16.      Defendant Sundar Pichai (“Pichai”) was, at all relevant times, a Chief Executive
 4
     Officer of Google, and a Director of the Company.
 5
            17.      Defendant K. Ram Shriram (“Shriram”) was, at all relevant times, a Director of
 6
 7   the Company.

 8          18.      Defendants Page, Brin, Schmidt, Doerr, Ferguson, Greene, Hennessy, Mather,
 9   Mulally, Pichai, and Shriram are herein referred to as the “Director Defendants”.
10
                         THE COMPANY’S AUDIT COMMITTEE CHARTER
11
            19.      The Company has an Audit Committee Charter which requires the Audit
12
13   Committee to exercise vigilance in overseeing the preparation of the Company’s’ financial

14   statements to be filed with the Securities and Exchange Commission (“SEC”) or released publicly
15   to investors.
16
            20.      The Company’s Audit Committee Charter states in relevant part:
17
            The purpose of the Audit Committee of Alphabet is to:
18
19          Oversee Alphabet’s accounting and financial reporting processes, including
            Alphabet’s disclosure controls and procedures and system of internal controls and
20          audits of Alphabet’s consolidated financial statements.
21
            Oversee Alphabet’s relationship with its independent auditors, including appointing
22          or changing Alphabet’s auditors and ensuring their independence.

23          Provide oversight regarding significant financial matters, including Alphabet’s tax
24          planning, treasury policies, currency exposures, dividends and share issuance and
            repurchases.
25
                                                *      *    *
26
27          Responsibilities

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                     -4-
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 6 of 22



            The Audit Committee’s main responsibility is to oversee Alphabet’s financial
 1
            reporting process (including Alphabet’s disclosure controls and procedures and
 2          system of internal controls). The Audit Committee believes that Alphabet’s policies
            and procedures should remain flexible in order to best react to changing conditions
 3          and circumstances. The following list includes the Audit Committee’s main
            recurring processes in carrying out its responsibilities. This list is intended as a
 4
            guide, with the understanding that the Audit Committee can supplement it as
 5          appropriate, consistent with the requirements of the SEC and the NASDAQ.

 6                                              *     *   *
 7
            Internal Controls; Risk Assessment. The Audit Committee will discuss with
 8          management and the independent auditors the design, implementation, adequacy
            and effectiveness of Alphabet’s internal controls. The Audit Committee will also
 9          meet separately with the independent auditors, with and without management
10          present, to discuss the results of their examinations. The Audit Committee will
            provide oversight over the system of internal controls, relying upon management’s
11          and the independent auditors’ representations and assessments of, and
            recommendations regarding, these controls. The Audit Committee will review any
12          required disclosures regarding Alphabet’s internal controls.
13
             The Audit Committee has responsibility for oversight of risks and exposures
14          associated with financial matters, particularly financial reporting, tax, accounting,
            disclosure, internal control over financial reporting, investment guidelines and
15          credit and liquidity matters, our programs and policies relating to legal compliance
16          and strategy, and our operational infrastructure, particularly reliability, business
            continuity, capacity, security, and data privacy, including cybersecurity. The Audit
17          Committee shall provide regular reports to the full Board of Directors. In order to
            facilitate this review, the Audit Committee shall meet in executive session with key
18
            management personnel and representatives of outside advisors as required.
19
                                            BACKGROUND
20
            21.    The Company was incorporated in 2015 and is the parent company of its leading
21
22   subsidiary Google Inc. (“Google”), among others. Google was founded in 1998. Alphabet and

23   Google are headquartered in Mountain View, California. The Company’s common stock trades
24
     on the NASDAQ Global Select Market (“NASDAQ”) under the ticker symbol “GOOG.”
25
            22.    Alphabet, through its subsidiary Google, operates a social networking website
26
27   called “Google+” that allows people to communicate with their family, friends, and coworkers.

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                    -5-
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 7 of 22



     Google+ users ostensibly have the ability to share and restrict the sharing of personal information
 1
 2   according to their preferences by changing privacy settings.

 3          23.     Between 2015 and March 2018, a software glitch in the Google+ website permitted
 4
     outside developers to access the personal profile data of Google+ members who had not opted to
 5
     permit their data to be shared publicly. Defendants discovered this glitch in March 2018, ran tests
 6
 7   to determine the impact of the glitch, and determined that the data of nearly half of a million users

 8   had been exposed to third parties.      Google’s legal and policy staff drafted a memorandum
 9   regarding the security failure and shared it with senior executives. The memorandum warned that
10
     disclosing the incident would likely trigger “immediate regulatory interest.” Google’s CEO,
11
     Defendant Pichai, was briefed on the plan not to notify users after an internal committee had
12
13   reached that decision.

14          24.     Throughout the Relevant Period, Defendants repeatedly made materially false and
15   misleading statements regarding the security failure affecting users personal data. Defendants
16
     made false and/or misleading statements and/or failed to disclose that: (i) the Company’s security
17
     measures had failed recently and massively, as Google had exposed the private data of hundreds of
18
19   thousands of users of Google+ to third parties; (ii) damage to the Company’s reputation and

20   operating results and loss of customers from this failure of the Company’s security measures were
21
     imminent and inevitable; (iii) the Company’s security protections did not shield personal user data
22
     against theft and security breaches; and (iv) the Company’s security measures had been breached
23
24   due to employee error, malfeasance, system errors or vulnerabilities.

25          25.     On October 8, 2018, citing “people briefed on the incident and documents
26   reviewed,” The Wall Street Journal reported that in March 2018, Google discovered a software
27
     glitch in its Google+ social network that had exposed users’ personal data to third parties, but
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                     -6-
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 8 of 22



     “opted not to disclose the issue . . . in part because of fears that doing so would draw regulatory
 1
 2   scrutiny and cause reputational damage.” Following this news, Google’s stock price fell $67.75

 3   per share, or 5.9%, over the following two trading sessions, to close at $1,081.22 per share on
 4
     October 10, 2018.
 5
            26.     As a result of these wrongful acts and omissions, and the precipitous decline in the
 6
 7   market value of the Company’s common shares, the Company has suffered significant losses and

 8   damages.
 9                       THE FALSE AND MISLEADING STATEMENTS
10
            27.     On February 1, 2018, Defendants caused the Company to issue its SEC Annual
11
     Report on Form 10-K for the fiscal year ending December 31, 2017 (the “1Q 2017 10-K”), in
12
13   which the Company stated, in Part I, Item 1A “Risk Factors”:

14          Privacy concerns relating to our technology could damage our reputation and deter
            current and potential users or customers from using our products and services. If
15          our security measures are breached resulting in the improper use and disclosure of
16          user data, or if our services are subject to attacks that degrade or deny the ability of
            users to access our products and services, our products and services may be
17          perceived as not being secure, users and customers may curtail or stop using our
            products and services, and we may incur significant legal and financial exposure.
18
19          From time to time, concerns have been expressed about whether our products,
            services, or processes compromise the privacy of users, customers, and others.
20          Concerns about our practices with regard to the collection, use, disclosure, or
            security of personal information or other privacy related matters, even if
21
            unfounded, could damage our reputation and adversely affect our operating results.
22
            Our products and services involve the storage and transmission of users’ and
23          customers’ proprietary information, and theft and security breaches expose us to a
24          risk of loss of this information, improper use and disclosure of such information,
            litigation, and potential liability. Any systems failure or compromise of our security
25          that results in the release of our users’ data, or in our or our users’ ability to access
            such data, could seriously harm our reputation and brand and, therefore, our
26          business, and impair our ability to attract and retain users. We expect to continue to
27          expend significant resources to maintain state-of the- art security protections that
            shield against theft and security breaches.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                      -7-
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 9 of 22



                                                *    *    *
 1
 2         Our security measures may also be breached due to employee error, malfeasance,
           system errors or vulnerabilities, including vulnerabilities of our vendors, suppliers,
 3         their products, or otherwise. Such breach or unauthorized access, increased
           government surveillance, or attempts by outside parties to fraudulently induce
 4
           employees, users, or customers to disclose sensitive information in order to gain
 5         access to our data or our users’ or customers’ data could result in significant legal
           and financial exposure, damage to our reputation, and a loss of confidence in the
 6         security of our products and services that could potentially have an adverse effect
 7         on our business.

 8                                              *    *    *
 9
10         If an actual or perceived breach of our security occurs, the market perception of the
           effectiveness of our security measures could be harmed and we could lose users
11         and customers.
12         28.    On April 23, 2018, Defendants caused the Company to issue its SEC Quarterly
13
     Report on Form 10-Q for the period ending March 31, 2018 (the “1Q 2018 10-Q”), in which the
14
     Company stated:
15
16         Our operations and financial results are subject to various risks and uncertainties,
           including those described in Part I, Item 1A, “Risk Factors” in our Annual Report
17         on Form 10-K for the year ended December 31, 2017, which could adversely affect
           our business, financial condition, results of operations, cash flows, and the trading
18
           price of our common and capital stock. There have been no material changes to our
19         risk factors since our Annual Report on Form 10-K for the year ended December
           31, 2017.
20
           29.    On July 23, 2018, Defendants caused the Company to issue its SEC Quarterly
21
22   Report on Form 10-Q for the period ending June 30, 2018 (the “2Q 2018 10-Q”), in which the

23   Company stated:
24
           Our operations and financial results are subject to various risks and uncertainties,
25         including those described in Part I, Item 1A, “Risk Factors” in our Annual Report
           on Form 10-K for the year ended December 31, 2017, which could adversely affect
26         our business, financial condition, results of operations, cash flows, and the trading
27         price of our common and capital stock. There have been no material changes to our
           risk factors since our Annual Report on Form 10-K for the year ended December
28         31, 2017.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                    -8-
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 10 of 22



              30.       The statements referenced above were materially false and/or misleading because:
 1
 2   (i) the statements failed to disclose that the Company’s security measures already had failed

 3   recently and massively, as Google had exposed the private data of hundreds of thousands of users
 4
     of Google+ to third parties; (ii) damage to the Company’s reputation and operating results and loss
 5
     of customers from this failure of the Company’s security measures were imminent and inevitable;
 6
 7   (iii) the Company did not maintain state-of-the-art security protections, and its protection did not

 8   shield personal user data against theft and security breaches; and (iv) the Company’s security
 9   measures already had been breached due to employee error, malfeasance, system errors or
10
     vulnerabilities.
11
              31.       The statements referenced above were false and/or misleading because the Q1 2018
12
13   10-Q and 2Q 2018 10-Q did not fairly present, in all material respects, the financial condition and

14   results of operations of the Company for the periods presented therein, for the reasons articulated
15   above.
16
                                       THE TRUTH IS REVEALED
17
              32.       On October 8, 2018, citing “people briefed on the incident and documents
18
19   reviewed,” The Wall Street Journal reported that in March 2018, Alphabet’s subsidiary Google

20   discovered a software glitch in its Google+ social network that had exposed users’ personal data to
21
     third parties, but “opted not to disclose the issue . . . in part because of fears that doing so would
22
     draw regulatory scrutiny and cause reputational damage.” Following this news, Alphabet’s stock
23
24   price fell $67.75 per share, or 5.9%, over the following two trading sessions, to close at $1,081.22

25   per share on October 10, 2018.
26            33.       Following revelation of the security breach, Google announced plans to shut down
27
     Google+.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                      -9-
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 11 of 22



             34.     As a result of the wrongful acts and omissions, and the precipitous decline in the
 1
 2   market value of the Company’s securities, the Company has suffered significant losses and

 3   damages.
 4
                                      DERIVATIVE ALLEGATIONS
 5
             35.     Plaintiff brings this action derivatively in the right and for the benefit of the
 6
 7   Company to redress injuries suffered and to be suffered as a direct and proximate result of the

 8   breaches of fiduciary duties and gross mismanagement by the Director Defendants.
 9           36.     Plaintiff will adequately and fairly represent the interests of the Company in
10
     enforcing and prosecuting its rights and has retained counsel competent and experienced in
11
     derivative litigation.
12
13           37.     Plaintiff is a current owner of the Company stock and has continuously been an

14   owner of Company stock during all times relevant to the Director Defendants’ wrongful course of
15   conduct alleged herein. Plaintiff understands her obligation to hold stock throughout the duration
16
     of this action and is prepared to do so.
17
             38.     During the illegal and wrongful course of conduct at the Company and through the
18
19   present, the Board consisted of the Director. Because of the facts set forth throughout this

20   Complaint, demand on the Company Board to institute this action is not necessary because such a
21
     demand would have been a futile and useless act.
22
             39.     The Company Board is currently comprised of eleven (11) members – Page, Brin,
23
24   Schmidt, Doerr, Ferguson, Greene, Hennessy, Mather, Mulally, Pichai, and Shriram.           Thus,

25   Plaintiff is required to show that a majority of the Director Defendants, i.e., six (6), cannot
26   exercise independent objective judgment about whether to bring this action or whether to
27
     vigorously prosecute this action.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                    - 10 -
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 12 of 22



             40.     The Director Defendants either knew or should have known of the false and
 1
 2   misleading statements that were issued on the Company’s behalf and took no steps in a good faith

 3   effort to prevent or remedy that situation.
 4
             41.     The Director Defendants (or at the very least a majority of them) cannot exercise
 5
     independent objective judgment about whether to bring this action or whether to vigorously
 6
 7   prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

 8   complaint, Plaintiff has not made (and should be excused from making) a pre-filing demand on the
 9   Board to initiate this action because making a demand would be a futile and useless act.
10
             42.     Each of the Director Defendants approved and/or permitted the wrongs alleged
11
     herein to have occurred and participated in efforts to conceal or disguise those wrongs from the
12
13   Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

14   complained of herein and are therefore not disinterested parties.
15           43.     Each of the Director Defendants authorized and/or permitted the false statements to
16
     be disseminated directly to the public and made available and distributed to shareholders,
17
     authorized and/or permitted the issuance of various false and misleading statements, and are
18
19   principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

20   prosecute such a suit even if they instituted it.
21
             44.     Additionally, each of the Director Defendants received payments, benefits, stock
22
     options, and other emoluments by virtue of their membership on the Board and their control of the
23
24   Company.

25                   The Director Defendants Are Not Independent or Disinterested
26   Defendant Page
27
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                         - 11 -
        Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 13 of 22



            45.     Defendant Page is not disinterested or independent, and therefore, is incapable of
 1
 2   considering demand because he (as its CEO) is an employee of the Company who derives

 3   substantially all his income from his employment with the Company, making him not
 4
     independent. As such, Defendant Page cannot independently consider any demand to sue himself
 5
     for breaching his fiduciary duties to the Company, because that would expose him to liability and
 6
 7   threaten his livelihood.

 8          46.     Defendant Page owns 19,952,558 of the Class B common stock, which is 42.5% of
 9   the Class B common stock outstanding shares and has total voting power of 25.9%.
10
            47.     Defendant Page is also a defendant in the securities class action complaint entitled
11
     Wicks v. Alphabet, Inc., et al., Case 3:18-cv-06245 (N.D. Cal.) (“Securities Class Action”).
12
13   Defendant Brin

14          48.     Defendant Brin is not disinterested or independent, and therefore, is incapable of
15   considering demand because he (as its the President and Co-Founder) is an employee of the
16
     Company who derives substantially all his income from his employment with the Company,
17
     making him not independent.        As such, Defendant Brin cannot independently consider any
18
19   demand to sue himself for breaching his fiduciary duties to the Company, because that would

20   expose him to liability and threaten his livelihood.
21
            49.     Defendant Page owns 19,290,366 of the Class B common stock, which is 41.1% of
22
     the Class B common stock outstanding shares and has total voting power of 25.1%.
23
24   Defendant Schmidt

25          50.     Defendant Schmidt is not disinterested or independent, and therefore, is incapable
26   of considering demand because he (as the Company’s Technical Advisor) is an employee of the
27
     Company who derives substantially all his income from his employment with the Company,
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                     - 12 -
        Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 14 of 22



     making him not independent. As such, Defendant Schmidt cannot independently consider any
 1
 2   demand to sue himself for breaching his fiduciary duties to the Company, because that would

 3   expose him to liability and threaten his livelihood.
 4
            51.     Defendant Schmidt’s salary in 2015, 2016, and 2017 was $1,254,808, $1,250,000
 5
     and $1,250,000, respectively. In 2015, Defendant Schmidt received a bonus of $6,000,000 and
 6
 7   “other compensation” in the amount of $783,370. In 2016, Defendant Schmidt received “Non-

 8   Qualified Deferred Compensation Earnings in the amount of $2,430,685 and “other
 9   compensation” in the amount of $629,106. In 2017, Defendant Schmidt received “Non-Qualified
10
     Deferred Compensation Earnings in the amount of $2,798,606 and “other compensation” in the
11
     amount of $677,986.
12
13          52.     Further, Defendant Schmidt owns 4,283,434 of the Class B common stock, which

14   is 9.1% of the Class B common stock outstanding shares and has total voting power of 5.6%.
15   Defendant Pichai
16
            53.     Defendant Pichai is not disinterested or independent, and therefore, is incapable of
17
     considering demand because he (as the Chief Executive Officer of Google) is an employee of the
18
19   Company who derives substantially all his income from his employment with the Company,

20   making him not independent. As such, Defendant Pichai cannot independently consider any
21
     demand to sue himself for breaching his fiduciary duties to the Company, because that would
22
     expose him to liability and threaten his livelihood.
23
24          54.     Defendant Pichai’s salary in 2015, 2016, and 2017 was $650,000, $650,000 and

25   $650,000, respectively. In 2015, Defendant Pichai received “stock awards” in the amount of
26   $99,829.142 and “other compensation” in the amount of $150,460. In 2016, Defendant Pichai
27
     received “stock awards” in the amount of $198,695,790 and “other compensation” in the amount
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                     - 13 -
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 15 of 22



     of $372,410.     In 2017, Defendant Pichai received “other compensation” in the amount of
 1
 2   $683,557.

 3   Defendant Greene
 4
             55.     Defendant Greene is not disinterested or independent, and therefore, is incapable of
 5
     considering demand because she (as Senior Vice President and Chief Executive Officer of Google
 6
 7   Cloud) is an employee of the Company who derives substantially all his income from his

 8   employment with the Company, making him not independent. As such, Defendant Greene cannot
 9   independently consider any demand to sue himself for breaching his fiduciary duties to the
10
     Company, because that would expose her to liability and threaten her livelihood.
11
             56.     Further, Defendant Greene received in “other compensation” an amount of
12
13   $674,177.

14   Defendant Pichai
15           57.     Defendant Pichai is not disinterested or independent, and therefore, is incapable of
16
     considering demand because he (as its CEO) is an employee of the Company who derives
17
     substantially all his income from his employment with the Company, making him not
18
19   independent.    As such, Defendant Pichai cannot independently consider any demand to sue

20   himself for breaching his fiduciary duties to the Company, because that would expose him to
21
     liability and threaten his livelihood.
22
             58.     Defendant Pichai is also a defendant in the Securities Class Action.
23
24   Defendants Ferguson, Mather, and Mulally

25           59.     During the Relevant Period, Defendants Ferguson, Mather, and Mulally served as
26   members of the Audit Committee. Pursuant to the Company’s Audit Committee Charter, the
27
     members of the Audit Committee are responsible for, inter alia, reviewing the Company’s
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                     - 14 -
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 16 of 22



     financial statements, press releases, and assuring the adequacy and effectiveness of disclosure
 1
 2   controls, ensure ethical compliance, and otherwise meet their responsibilities as set forth in the

 3   Audit Committee Charter.
 4
            60.     Defendants Ferguson, Mather, and Mulally breached their fiduciary duties of due
 5
     care, loyalty, and good faith, because the Audit Committee, inter alia, allowed or permitted false
 6
 7   and misleading statements to be disseminated in the Company’s SEC filings and other disclosures

 8   and, otherwise, failed to ensure that adequate internal controls were in place regarding the serious
 9   business reporting issues and deficiencies described above. Therefore, Defendants Ferguson,
10
     Mather, and Mulally face a substantial likelihood of liability for their breach of fiduciary duties
11
     and any demand upon them is futile.
12
13                                                  COUNT I

14                    Against the Director Defendants for Breach of Fiduciary Duty
15          61.     Plaintiff incorporates by reference and realleges each and every allegation
16
     contained above, as though fully set forth herein.
17
            62.     The Director Defendants owe the Company fiduciary obligations. By reason of
18
19   their fiduciary relationships, the Director Defendants owed and owe the Company the highest

20   obligation of good faith, fair dealing, loyalty, and due care.
21
            63.     The Director Defendants violated and breached their fiduciary duties of care,
22
     loyalty, reasonable inquiry, and good faith.
23
24          64.     The Director Defendants engaged in a sustained and systematic failure to properly

25   exercise their fiduciary duties. Among other things, the Director Defendants breached their
26   fiduciary duties of loyalty and good faith by allowing the Company to improperly misrepresent the
27
     Company’s publicly reported business performance, as alleged herein. These actions could not
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                      - 15 -
        Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 17 of 22



     have been a good faith exercise of prudent business judgment to protect and promote the
 1
 2   Company’s corporate interests.

 3          65.     As a direct and proximate result of the Director Defendants’ failure to perform their
 4
     fiduciary obligations, the Company has sustained significant damages.            As a result of the
 5
     misconduct alleged herein, the Director Defendants are liable to the Company.
 6
 7          66.     As a direct and proximate result of the Director Defendants’ breach of their

 8   fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate
 9   image and goodwill. Such damage includes, among other things, costs associated with defending
10
     securities lawsuits, severe damage to the share price of the Company, resulting in an increased
11
     cost of capital, and reputational harm.
12
13                                                COUNT II

14                   Against the Director Defendants for Waste of Corporate Assets
15          67.     Plaintiff incorporates by reference and realleges each and every allegation
16
     contained above, as though fully set forth herein.
17
            68.     The wrongful conduct alleged regarding the issuance of false and misleading
18
19   statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

20   in continuous, connected, and ongoing harm to the Company.
21
            69.     As a result of the misconduct described above, the Director Defendants wasted
22
     corporate assets by, inter alia: (i) paying excessive compensation and bonuses to certain of its
23
24   executive officers; (ii) awarding self-interested stock options to certain officers and directors; and

25   (iii) incurring potentially millions of dollars of legal liability and/or legal costs to defend
26   Defendants’ unlawful actions.
27
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                     - 16 -
        Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 18 of 22



            70.     As a result of the waste of corporate assets, the Director Defendants are liable to the
 1
 2   Company.

 3          71.     Plaintiff, on behalf of Alphabet, has no adequate remedy at law.
 4
                                                 COUNT III
 5
                     Against the Director Defendants for Violations of Section 10(b)
 6
 7                               of the Exchange Act and SEC Rule 10b-5

 8          72.     Plaintiff incorporates by reference and realleges each and every allegation
 9   contained above, as though fully set forth herein.
10
            73.     During the Relevant Period, the Director Defendants disseminated or approved
11
     public statements that misrepresented or failed to disclose that (i) the Company’s security
12
13   measures had failed recently and massively, as Google had exposed the private data of hundreds of

14   thousands of users of Google+ to third parties; (ii) damage to the Company’s reputation and
15   operating results and loss of customers from this failure of the Company’s security measures were
16
     imminent and inevitable; (iii) the Company’s security protections did not shield personal user data
17
     against theft and security breaches; and (iv) the Company’s security measures had been breached
18
19   due to employee error, malfeasance, system errors or vulnerabilities. Thus, the price of the

20   Company’s shares was artificially inflated due to the deception of the Director Defendants.
21
            74.     As such, the Director Defendants caused the Company to violate section 10(b) of
22
     the Exchange Act and SEC Rule 10b-5 in that they:
23
24                  (a)    employed devices, schemes, and artifices to defraud; and

25                  (b)    made untrue statements of material facts or omitted to state material facts
26                  necessary in order to make the statements made, in light of the circumstances under
27
                    which they were made, not misleading.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                    - 17 -
        Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 19 of 22



            75.      As a result of the Director Defendants’ misconduct, the Company is suffering
 1
 2   litigation expense and reputational harm in the marketplace in violation of section 10(b) of the

 3   Exchange Act and SEC Rule 10b-5.
 4
                                                 COUNT IV
 5
                                     Against the Director Defendants
 6
 7                for Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9

 8          76.      Plaintiff incorporates by reference and realleges each and every allegation
 9   contained above, as though fully set forth herein.
10
            77.      SEC Rule 14a-9, promulgated pursuant to section 14(a) of the Exchange Act,
11
     provides that no proxy statement shall contain “any statement which, at the time and in the light of
12
13   the circumstances under which it is made, is false or misleading with respect to any material fact,

14   or which omits to state any material fact necessary in order to make the statements therein not
15   false or misleading.” 17 C.F.R. § 240.14a-9. Specifically, the Company’s Proxy violated section
16
     14(a) of the Exchange Act and SEC Rule 14a-9 because it included materially false and
17
     misleading information and failed to disclose (i) the Company’s security measures had failed
18
19   recently and massively, as Google had exposed the private data of hundreds of thousands of users

20   of Google+ to third parties; (ii) damage to the Company’s reputation and operating results and loss
21
     of customers from this failure of the Company’s security measures were imminent and inevitable;
22
     (iii) the Company’s security protections did not shield personal user data against theft and security
23
24   breaches; and (iv) the Company’s security measures had been breached due to employee error,

25   malfeasance, system errors or vulnerabilities.
26          78.      The Director Defendants caused the 2018 Proxy Statement to be false and
27
     misleading regarding the executive compensation. For example, the 2014-2018 Proxy Statement
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                      - 18 -
         Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 20 of 22



     purported to employ a “pay-for-performance process” while failing to disclose that the Company’s
 1
 2   financial prospects were misrepresented as a result of false and misleading statements.

 3           79.     In the exercise of reasonable care, the Director Defendants should have known that
 4
     the statements contained in the Proxy were materially false and misleading.
 5
             80.     The misrepresentations and omissions in the Proxy were material to Company
 6
 7   stockholders in voting on the matters set forth for stockholder ratification in the Proxy. The Proxy

 8   was an essential link in the accomplishment of the continuation of these defendants’ continued
 9   violation of their fiduciary duties.
10
             81.     The Company was damaged as a result of these defendants’ material
11
     misrepresentations and omissions in the Proxy.
12
13                                          PRAYER FOR RELIEF

14           WHEREFORE, Plaintiff prays for relief and judgment, as follows:
15           (A)     Declaring that plaintiff may maintain this action on behalf of the Company and that
16
     Plaintiff is an adequate representative of the Company;
17
             (B)     Finding Defendants liable for breaching their fiduciary duties owed to the
18
19   Company;

20           (C)     Directing Defendants to take all necessary actions to reform and improve the
21
     Company’s corporate governance, risk management, and internal operating procedures to comply
22
     with applicable laws and to protect the Company and its stockholders from a repeat of the rampant
23
24   wrongful conduct described herein;

25           (D)     Awarding Plaintiff the costs and disbursements of this action, including attorneys’,
26   accountants’, and experts’ fees; and
27
             (E)     Awarding such other and further relief as is just and equitable.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                     - 19 -
        Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 21 of 22



                                      JURY TRIAL DEMANDED
 1
 2         Plaintiff hereby demands a trial by jury.

 3
 4   Dated: February 26, 2019                     By: /s/ Jon A. Tostrud
 5                                                        Jon A. Tostrud, Esq.
                                                      TOSTRUD LAW GROUP, P.C.
 6                                                    1925 Century Park East, Ste. 2100
                                                      Los Angeles, CA. 90067
 7                                                    Tel: (310) 278-2600
 8                                                    Fax: (310) 278-2640
                                                      Email: jtostrud@tostrudlaw.com
 9
                                                       GAINEY McKENNA & EGLESTON
10
                                                       Thomas J. McKenna
11                                                     Gregory M. Egleston
                                                       440 Park Avenue South, 5th Floor
12                                                     New York, NY 10016
13                                                     Tel: (212) 983-1300
                                                       Fax: (212) 983-0383
14                                                     Email: tjmckenna@gme-law.com
                                                       Email: gegleston@gme-law.com
15
16                                                     Attorneys for Plaintiff

17
18
19
20
21
22
23
24
25
26
27
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     CASE NO.: 19-cv-1063
                                                   - 20 -
Case 3:19-cv-01063-SK Document 1 Filed 02/26/19 Page 22 of 22
